                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOVICA PETROVIC,                                  )
                                                  )
                Plaintiff,                        )
                                                  )
         v.                                       )         No. 4:19-CV-30-SNLJ
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
                Defendant.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of plaintiff’s pro se complaint.            The

complaint is defective because plaintiff has neither paid the filing fee nor filed an application to

proceed in the district court without prepaying fees or costs. See 28 U.S.C. § 1915(a).

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to mail to plaintiff a copy of the

application to proceed in district court without prepaying fees or costs.

       IT IS FURTHER ORDERED that plaintiff must either pay the $400 filing fee or

submit the application to proceed in district court without prepaying fees or costs within twenty-

one (21) days of the date of this Order.

       IT IS FURTHER ORDERED that if plaintiff fails to comply with this Order, the Court

will dismiss this action without prejudice.

       Dated this 31st day of January, 2019.




                                                  STEPHEN N. LIMBAUGH, JR.
                                                  UNITED STATES DISTRICT JUDGE
